Per Curiam.
The amended complaint does not allege a new cause of action; the allegations regarding changed circumstances would have been provable under the original complaint; and if there had been a recovery upon the original complaint, that recovery would have been a bar to any recovery under the amended pleading. The imposition of costs was not mandatory, but discretionary.
The order appealed from should accordingly be reversed, with twenty dollars costs and disbursements, and the original order of September 27, 1935, reinstated, with leave to the plaintiff to serve the amended complaint within ten days from entry of the order to be entered hereon.
*110Present — McAvoy, Townley, Untermyer, Dore and Cohn, JJ.
Order so far as appealed from reversed, with twenty dollars costs and disbursements, and the order entered September 27, 1935, reinstated, with leave to the plaintiff to serve the amended complaint within ten days after service of order.